  Case 15-38177         Doc 53     Filed 11/02/18 Entered 11/02/18 09:54:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38177
         MICHELE C HARRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/09/2015.

         2) The plan was confirmed on 02/17/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/28/2016, 01/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/22/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $810.00.

         10) Amount of unsecured claims discharged without payment: $218,189.76.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38177      Doc 53       Filed 11/02/18 Entered 11/02/18 09:54:32                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $20,910.00
       Less amount refunded to debtor                          $460.00

NET RECEIPTS:                                                                                 $20,450.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $937.83
    Other                                                                  $80.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,017.83

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U      Unsecured      2,055.00            NA              NA            0.00       0.00
77TH ST DEPOT FEDERAL C U      Secured              NA       1,549.00        1,549.00           0.00       0.00
77TH ST DEPOT FEDERAL C U      Unsecured      4,226.00       4,298.83        5,847.83      2,432.24        0.00
Advance Pay check              Unsecured         300.00           NA              NA            0.00       0.00
ASHFORD UNIVERSITY             Unsecured      4,788.00            NA              NA            0.00       0.00
ASHFORD UNIVERSITY             Unsecured      4,788.00            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA           0.00            0.00           0.00       0.00
BLUE PINE LENDING              Unsecured         500.00           NA              NA            0.00       0.00
Bright Star Cash               Unsecured         300.00           NA              NA            0.00       0.00
CALUMET DERMATOLOGY ASSOC      Unsecured         163.00        163.14          163.14          67.85       0.00
CAPITAL ONE BANK USA           Unsecured         342.00        342.17          342.17        142.32        0.00
CAPITAL SOLUTION INVESTMENTS   Unsecured            NA         552.49          552.49        229.79        0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured         355.00         85.85           85.85          35.71       0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured         496.00        443.54          443.54        184.48        0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured      1,360.00       1,159.68        1,159.68        482.34        0.00
CITY OF CHICAGO EMS            Unsecured         552.00      1,486.26        1,486.26        618.17        0.00
EXETER FINANCE CORP            Unsecured      9,919.00       5,175.73       10,295.73      4,282.22        0.00
EXETER FINANCE CORP            Secured        4,825.00       9,975.00        4,825.00      4,825.00     185.29
FIRST AMERICAN CASH ADVANCE    Unsecured         980.00      1,546.66            0.00           0.00       0.00
HELPING AMERICA GROUP          Unsecured         100.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP          Unsecured         856.00      1,014.96        1,014.96        422.14        0.00
LEGACY LOAN                    Unsecured      1,243.00       1,404.12        1,404.12        584.00        0.00
LIBERTY MUTUAL INSURANCE       Unsecured         667.36           NA              NA            0.00       0.00
LION LOANS                     Unsecured         300.00           NA              NA            0.00       0.00
LOAN EXPRESS                   Unsecured         552.00           NA              NA            0.00       0.00
LVNV FUNDING                   Unsecured            NA         780.51          780.51        324.63        0.00
METROSOUTH MEDICAL CENTER      Unsecured         486.98        436.98          436.98        181.75        0.00
MIDFIRST BANK                  Secured       67,773.00    180,106.87             0.00           0.00       0.00
MIDFIRST BANK                  Unsecured     90,227.00            NA              NA            0.00       0.00
MIDFIRST BANK                  Secured              NA     28,530.24             0.00           0.00       0.00
North Cash                     Unsecured         300.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-38177        Doc 53     Filed 11/02/18 Entered 11/02/18 09:54:32                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
OPPORTUNITY FINANCIAL LLC      Unsecured      1,064.00            NA           NA             0.00         0.00
OPPORTUNITY FINANCIAL LLC      Unsecured      1,192.00       1,044.03     1,044.03         434.24          0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         750.00           NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured          51.00           NA           NA             0.00         0.00
SANTANDER CONSUMER USA         Unsecured         700.00           NA           NA             0.00         0.00
Target Finance LLC             Unsecured      1,243.26            NA           NA             0.00         0.00
US DEPART OF HUD               Secured              NA       4,905.64     4,905.64            0.00         0.00
US DEPT OF ED NELNET           Unsecured      8,762.00     55,977.73     55,977.73            0.00         0.00
US DEPT OF ED/NELNET           Unsecured      8,065.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      7,723.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      5,500.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      5,500.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      4,869.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      3,500.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      2,434.00            NA           NA             0.00         0.00
US DEPT OF ED/NELNET           Unsecured      1,000.00            NA           NA             0.00         0.00
WHITEHILLS CASH                Unsecured         300.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $4,905.64               $0.00                   $0.00
      Mortgage Arrearage                                   $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                          $4,825.00           $4,825.00                 $185.29
      All Other Secured                                $1,549.00               $0.00                   $0.00
TOTAL SECURED:                                        $11,279.64           $4,825.00                 $185.29

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $81,035.02         $10,421.88                    $0.00


Disbursements:

       Expenses of Administration                           $5,017.83
       Disbursements to Creditors                          $15,432.17

TOTAL DISBURSEMENTS :                                                                       $20,450.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38177         Doc 53      Filed 11/02/18 Entered 11/02/18 09:54:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
